Opinion
Per Curiam,
Harold Cephas, appellant, was found guilty on charges of forgery, making and uttering a worthless check, fraudulent conversion and conspiracy. His post-trial motions were denied, and on direct appeal the Superior Court affirmed the judgment of sentence, 215 Pa. Superior Ct. 735, 255 A. 2d 922 (1969). We granted allocatur. We have received a pro se brief from appellant, and we remand for the appointment of counsel or an acknowledgment from appellant that he does *610not desire assistance of counsel in taking and presenting this appeal.